Citation Nr: 1452095	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a panic disorder, generalized anxiety disorder and mood disorder NOS (not otherwise specified)


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  During the course of this appeal, the Veteran's claims file was transferred to the RO in Togus, Maine.  

The Board remanded this case in June 2012 for further development.  The case has been returned to the Board.  

The Veteran's Virtual VA file contains the Veteran's VA treatment records from May 2008 to April 2013 that have been considered by the RO in the most recent supplemental statement of the case (SSOC) dated March 2014.

Additional development is required and the matter is REMANDED to the RO.


REMAND

In June 2012, the Board directed that the Veteran undergo a VA mental disorders examination to ascertain whether he had any psychiatric disorder that was incurred in or the result of active military service. However, the Board found as a preliminary matter that although the Veteran had reported that he had nervousness prior to entering active service, his reports of the pre-existence of these symptoms did not constitute a noting of a disorder which pre-existed service. 

The Veteran underwent the directed VA examination in March 2014. However, the examiner found that the Veteran's attention deficit hyperactivity disorder with associated anxiety was "a biological condition that was present prior to his military service," and there was "no information to suggest that his military service exacerbated his symptoms beyond" symptoms which pre-existed service. 

The examiner's opinion is not responsive to the Board's remand. The matter is therefore REMANDED for the following actions:

1.Contact the Veteran or the Veteran's legal counsel if the Veteran remains unavailable. Ask if the Veteran has any further medical or non-medical information that he wishes to submit on the question of the source of his mental disorder, and provide him with releases of information. 

2. After securing any records cited by the Veteran, RETURN THE CLAIMS FOLDER AND THE ELECTRONIC FOLDER to the VA examiner who conducted the March 2014 VA examination. If the examiner is no longer employed by VA or is otherwise unavailable, provide the files to another suitably-qualified examiner. 

* The examiner is advised that under the law, the Veteran is presumed by law to have been in sound mental condition at the time he was accepted for active military service in June 1972, and his mere report of having symptoms which pre-existed military service IS NOT SUFFICIENT to constitute a pre-existing disability. 

* The law provides in these circumstances that in order for the Veteran to have been found to have a pre-existing disorder, there must be "clear and unmistakable" evidence that such existed. By "clear and unmistakable" in the law "undebatable" or "not subject to dispute."

* The examiner is then requested to express an opinion as to:

* Whether such "clear and unmistakable" evidence exists to demonstrate a pre-existence of a diagnosed disorder; and if so, identify and discuss this evidence;

* Whether if such "clear and unmistakable" evidence exists, whether there is further "clear and unmistakable" evidence indicating that the Veteran's pre-existing disorder DID NOT undergo a worsening of the disorder, as opposed to mere temporary flare-ups;

* Whether if such "clear and unmistakable" evidence does not exist, (and the Veteran therefore remains presumed to have been in sound mental condition when he entered active service) the Veteran has any mental or psychiatric disorder that was otherwise caused by military service. 

* The March 2014 examiner or his successor may undertake any further necessary clinical studies or evaluations, or any other examinations as determined necessary by the RO.

After receipt of this information, if the claim is not resolved to the Veteran's satisfaction, issue a Supplemental Statement of the Case and if necessary return the matter to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




Department of Veterans Affairs


